

114 S3465 IS: Protecting Israel Against Economic Discrimination Act of 2016
U.S. Senate
2016-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3465IN THE SENATE OF THE UNITED STATESSeptember 29, 2016Mr. Cardin (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Export Administration Act of 1979 to include in the prohibitions on boycotts against
			 allies of the United States boycotts fostered by international
			 governmental organizations against Israel and to direct the Export-Import
			 Bank of the United States to oppose boycotts against Israel, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Israel Against Economic Discrimination Act of 2016. 2.FindingsCongress finds the following:
 (1)The United Nations Human Rights Council (in this section referred to as the UNHRC) has long targeted Israel with systematic, politically motivated, assaults on its legitimacy designed to stigmatize and isolate Israel internationally.
 (2)The UNHRC maintains a permanent agenda item known as Item 7 to ensure that Israel will be criticized at every gathering of the UNHRC. (3)At its 31st session on March 24, 2016, the UNHRC targeted Israel with a commercial boycott, calling for the establishment of a database, such as a blacklist, of companies that operate, or have business relations with entities that operate, beyond Israel’s 1949 Armistice lines, including East Jerusalem.
 (4)For a half century, Congress has combated anti-Israel boycotts and other discriminatory activity under the Export Administration Act of 1979 (50 U.S.C. 4601 et seq.) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), under part VI of title X of the Tax Reform Act of 1976 (Public Law 94–455; 90 Stat. 1649) (commonly referred to as the Ribicoff Amendment), in free trade agreements with Bahrain and Oman, and in Saudi Arabia’s accession negotiations to the World Trade Organization.
 (5)The recent action of the UNHRC is reminiscent of the Arab League Boycott, which also called for the establishment of a blacklist and promoted a primary, as well as a secondary and tertiary, boycott against Israel, targeting United States and other companies that trade or invest with or in Israel, and designed to harm Israel, any business operating in, or doing business, with Israel, or companies that do business with companies operating in Israel.
 (6)Congress recently passed anti-boycott, divestment, and sanctions measures in the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (title I of Public Law 114–26; 19 U.S.C. 4201 et seq.) and section 909 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4452), which establish, among other things—
 (A)the opposition of the United States to boycott, divestment, and sanctions activity targeting Israel;
 (B)requirements that the United States utilize trade negotiations to combat state-led or international governmental organization-led boycott, divestment, and sanctions activity targeting Israel; and
 (C)reporting requirements regarding the actions of foreign countries or international organizations that establish barriers to trade or investment for United States companies in or with Israel.
 3.Statement of policyCongress— (1)opposes the United Nations Human Rights Council resolution of March 24, 2016, which urges countries to pressure companies subject to their jurisdiction to divest from, or break contracts with, Israel, and calls for the creation of a blacklist of companies that either operate, or have business relations with entities that operate, beyond Israel’s 1949 Armistice lines, including East Jerusalem; and
 (2)views such policies as a boycott of, divestment from, and sanctions against Israel.
 4.Rule of constructionThis Act is intended to address and counter only acts of boycotts, divestment, and sanctions against Israel. Nothing in this Act shall be construed to alter the established policy of the United States concerning final status issues associated with the Arab-Israel conflict, including border delineation that can only be resolved through direct negotiations between the parties.
 5.DefinitionsIn this Act: (1)Boycott of, divestment from, and sanctions against IsraelThe term boycott of, divestment from, and sanctions against Israel means actions by states, nonmember states of the United Nations, international governmental organizations, or affiliated agencies of international governmental organizations that are politically motivated and are intended to penalize or otherwise limit commercial relations specifically with Israel or persons doing business in Israel or in Israeli-controlled territories.
 (2)Politically motivatedThe term politically motivated means actions to impede or constrain commerce with Israel that are intended to coerce political action or impose policy positions on Israel.
			6.Additional prohibitions relating to foreign boycotts
 (a)Declaration of policySection 3(5) of the Export Administration Act of 1979 (50 U.S.C. 4602(5)) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)by amending subparagraph (A) to read as follows:  (A)to oppose—
 (i)restrictive trade practices or boycotts fostered or imposed by foreign countries, or requests to impose restrictive trade practices or boycotts by foreign countries, against other countries friendly to the United States or against any United States person; and
 (ii)restrictive trade practices or boycotts fostered or imposed by any international governmental organization, or requests to impose restrictive trade practices or boycotts by any international governmental organization, against Israel;; and
 (2)in subparagraph (B), by striking which have the effect and all the follows and inserting the following:  which have the effect of furthering or supporting—(i)the restrictive trade practices or boycotts fostered or imposed by any foreign country, or requests to impose restrictive trade practices or boycotts by any foreign country, against a country friendly to the United States or against any United States person; and
 (ii)restrictive trade practices or boycotts fostered or imposed by any international governmental organization, or requests to impose restrictive trade practices or boycotts by any international governmental organization, against Israel; and.
 (b)Foreign boycottsSection 8 of the Export Administration Act of 1979 (50 U.S.C. 4607) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)in subsection (a)(1)— (A)in the matter preceding subparagraph (A)—
 (i)by inserting , or request to impose any boycott by a foreign country, after a foreign country; and (ii)by inserting , or support any boycott fostered or imposed by any international governmental organization, or request to impose any boycott by any international governmental organization, against Israel after pursuant to United States law or regulation;
 (B)in subparagraph (A), by inserting or international governmental organization (as the case may be) after of the boycotting country; and (C)in subparagraph (D)—
 (i)by inserting , or requesting the furnishing of information, after Furnishing information; and (ii)by inserting or with the international governmental organization (as the case may be) after in the boycotting country; and
 (2)in subsection (c)— (A)by inserting , or requests to impose restrictive trade practices or boycotts by foreign countries, after foreign countries; and
 (B)by inserting or restrictive trade practices or boycotts fostered or imposed by any international governmental organization, or requests to impose restrictive trade practices or boycotts by any international governmental organization, against Israel before the period at the end.
 (c)Violations of section 8(a)Section 11 of the Export Administration Act of 1979 (50 U.S.C. 4610) (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)) is amended—
 (1)in subsection (a), by inserting or (j) after subsection (b); and (2)by adding at the end the following:
					
 (j)Violations of section 8(a)Whoever knowingly violates or conspires to or attempts to violate any provision of section 8(a) or any regulation, order, or license issued thereunder shall be fined in accordance with section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705)..
 (d)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to actions described in section 8(a) of the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act) taken or knowingly agreed to be taken on or after such date of enactment.
 7.Policy of the United States relating to boycott of Israel under Export-Import Bank Act of 1945Section 2(b)(1)(B) of the Export-Import Bank Act of 1945 (12 U.S.C. 635(b)(1)(B)) is amended in the sixth sentence by inserting after child labor), the following: or opposing policies and actions that are politically motivated and are intended to penalize or otherwise limit commercial relations specifically with citizens or residents of Israel, entities organized under the laws of Israel, or the Government of Israel,.